Citation Nr: 0940741	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1996 to April 
2003.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in January 2007 and January 2008.  
This matter was originally on appeal from a February 2004 
rating decision of the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

In August 2006, the Veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Board notes that this case was previously remanded in 
January 2007 and January 2008 for further evidentiary 
development.  Unfortunately, however, a review of the record 
reveals that another remand is required in this case for 
reasons explained below.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Veteran contends that his service-connected disabilities 
prevent him from securing and maintaining gainful employment, 
and seeks entitlement to a TDIU. 

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, it is ratable at 60 percent or 
more, or, if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more and 
additional disabilities to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
above percentages are not met, the veteran's claim may still 
be referred to the Director, Compensation and Pension 
Service, for an extraschedular rating, when the evidence of 
record shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.   The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

The Veteran is currently service-connected for 
supraventricular tachycardia, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; post-operative 
scarring of the right pectoral area, rated at 10 percent; 
post-operative scarring of the right scapular area, rated at 
10 percent; recurrent impingement syndrome of the right 
shoulder, rated as noncompensable (zero percent); migraine 
headaches, rated as noncompensable; hypertension, rated as 
noncompensable; and post-operative scarring of the right 
inner thigh, also rated as noncompensable.  His combined 
service-connected disability rating is 30 percent.  See 38 
C.F.R. § 4.25.  

Because the Veteran does not have one service-connected 
disability rated as at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent, 
with one disability rated at 40 percent, the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a) are not met.  However, he might nonetheless 
be entitled to TDIU based on 38 C.F.R. §§ 4.l6(b), 3.32l(b).

In the January 2008 remand, the Board directed the RO via the 
AMC to ensure: (1) that the Veteran received proper VCAA 
notice with respect to his claim; (2) that all VA treatment 
records for the Veteran from January 2004 to the present were 
obtained and associated with the claims folder; (3) that 
evidence submitted by the Veteran in conjunction with the 
August 2006 Travel Board hearing was associated with the 
record and, if the evidence was not available, that the 
Veteran be asked to resubmit the evidence; and (4) that a 
medical opinion regarding his TDIU claim be obtained.  Then, 
after the above development was accomplished, the RO was 
asked to readjudicate the TDIU claim, to include 
consideration of extraschedular referral in accordance with 
38 C.F.R. § 3.321(b). 

The record shows that the Veteran was provided with proper 
VCAA notice in January 2008 with respect to his TDIU claim, 
pursuant to the Board's remand.  Also, VA treatment records 
from October 2005 to April 2008 were obtained and associated 
with the claims folder.  Furthermore, a medical opinion was 
obtained in April 2009.  However, it does not appear that the 
evidence submitted by the Veteran at the August 2006 Travel 
Board hearing has been associated with the record or, 
alternatively, that he has been advised in writing that the 
evidence previously submitted could not be located and 
further asking him to resubmit the evidence.

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, based on the 
foregoing, the Board finds that there has not been 
satisfactory compliance with the instructions of the January 
2008 Remand.  Thus, another remand is required. 

Moreover, the Board notes that a review of the VA treatment 
records obtained pursuant to the January 2008 remand reveals 
that additional records relevant to the Veteran's claim must 
be obtained.  Specifically, an August 2007 psychiatric note 
reveals that the Veteran was discussing his plans for work 
and reported having problems with his vocational 
rehabilitation counselor who advised that he could work in 
law enforcement and wanted to see him in two months.  Because 
the records of the Veteran's VA vocational rehabilitation are 
not contained in the claims folder and are clearly relevant 
to the Veteran's TDIU claim, the Board finds that the 
Veteran's vocational rehabilitation folder should be obtained 
on remand and associated with the claims folder for reviw by 
the Board.  38 C.F.R. § 3.159(c).  

Furthermore, after the above actions are accomplished, the 
complete record must be forwarded for a supplemental medical 
opinion which includes consideration of any additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the record the evidence 
that the Veteran submitted when he appeared 
for his August 2006 Travel Board hearing.  If 
that evidence cannot be located, the Veteran 
should be notified in writing and asked to 
provide VA with copies of those materials.

2.  Associate the Veteran's VA vocational 
rehabilitation folder with the claims folder.

3.  After completion of the above, forward 
the claims folder to the physician who 
provided the April 2009 medical opinion (or 
another appropriate physician(s) if Dr. D.Y. 
is not available or additional opinion is 
otherwise needed) to obtain a supplemental 
opinion. 

a.  Based on review of the claims folder, 
to include any evidence associated with 
the record since the April 2009 medical 
opinion was rendered, as well as review of 
the vocational rehabilitation folder, the 
physician(s) should offer an opinion 
addressing whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the Veteran is incapable 
of securing and maintaining substantially 
gainful employment due to his service-
connected disabilities.

b.  In offering this opinion, the 
physician(s) must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
disabilities, as distinguished from any 
non-service-connected physical condition.

c.  In addition, if it is determined the 
Veteran is indeed incapable of obtaining 
or retaining substantially gainful 
employment, the physician(s) should state 
the approximate date of onset of such 
occupational impairment.

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so. 

4.  After completing the above and any 
additional development deemed appropriate, 
the issue on appeal should be readjudicated.  
Readjudication should specifically include 
consideration of whether the case warrants 
referral to the Under Secretary for Benefits 
or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b) and 4.16(b), for assignment of an 
extraschedular rating.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

